DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on June 30, 2022 with, respect to claim objections have been fully considered and are persuasive.  The objection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on June 30, 2022, with respect to objections under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claims 6-8 has been withdrawn. 
Applicant's arguments filed on June 30, 2022 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 1-5 and 15-16 rejected under 35 U.S.C. §102 and the rejections of claims 6-14 and 17-20 rejected under 35 U.S.C. §103 (claims 18-20 have been canceled), the Applicant’s arguments on pages 2-7 of the remarks have fully consider by the examiner. However, the examiner respectfully disagreed with the Applicant’s arguments. 
The examiner agreed with the Applicant that Wang discloses the uplink frequency band in the first frequency band falls in the range from 1710MHZ to 1785MHZ, and the downlink frequency band in the first frequency band falls in the range from 1805MHZ to 1920MHZ. The uplink frequency band in the second frequency band falls in the range from 1920MHZ to 1980MHZ, and the downlink frequency band in the second frequency band falls in the range from 2110MHZ to 2170MHZ. However, the examiner disagreed with the Applicant that a person of ordinary skill in the art recognizes that the downlink frequency band and the uplink frequency band of each of the first frequency band and the second frequency band are not low frequency band, but intermediate and high frequency bands.
In the amendments to each of the independent claims 1, 6, and 15, each claim has been amended to include the claimed limitations that the second frequency band for the second transmission signal and the second primary reception signal is different from the first frequency band for the first transmission signal and the first primary reception signal, and each claim has been further amended to include the “wherein” clause that each of the first frequency band and the second frequency band is a Long Term Evolution (LTE) low frequency band or a 5G new radio (NR) low frequency band. However, each claim does not recite what frequencies to be used for the first frequency band and the second frequency band. Therefore, based on the broadest interpretation of the claims, the uplink frequency bands and the downlink frequency bands used in Wang’s first frequency band and second frequency band may consider as LTE low frequency bands because medium and high frequency bands used for some communications systems are way over hundreds of GHz. 
Therefore, independent claims 1, 6, and 15, including the dependent claims 2-5, 7-14, and 16-17 are remain rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third amplifier circuit” recited in claim 8 must be shown or the feature(s) canceled from the claim(s). As shown in the fourth embodiment of Figure 4, individual amplifier circuit is shown for connections between the radio frequency transceiver module 110 and the individual filters 230 and 240. Applicant is suggested to break down claim 8 into two dependent claims, one amplifier circuit connected between the radio frequency transceiver module 110 and the individual filters 230, and another amplifier circuit connected between the radio frequency transceiver module 110 and the individual filters 240. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 10, 12, 14, and 16-17 are objected to because of the following informalities:  
Claim 10 (lines 3 and 4), claim 12 (lines 3 and 3-4), and claim 14 (lines 3 and 3-4), the term “the working frequency band” should be “a working frequency band”. The same term recited in the amendment of the precedent claim 1 has been deleted.
Claim 16, lines 2 and 4, the terms “a first frequency band” and “a second frequency band” should be “the first frequency band” and “the second frequency band”, respectively, for clarity. See the amendment of claim 15.
Claim 17 depends from claim 16, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “wherein” clause claimed subject matter recited in the amendment of claim 1 is vague and indefinite because claim 1 has been amended that the second frequency band for the second transmission signal and the second primary reception signal is different from the first frequency band for the first transmission signal and the first primary reception signal. However, the claimed subject matter of the “wherein” clause recites the frequency band of the first frequency band and the second frequency band is the same, that is a Long Term Evolution (LTE) low frequency band or a 5G new radio (NR) low frequency band, which is contradict with the claimed limitations recited earlier in the claim.
Regarding claims 6 and 15, the “where” clause recited in the amendments to each of the independent claims 6 and 15 is also vague and indefinite for the similar reasons described in claim 1.
Regarding claims 11 and 13, both claims depend from claim 1, since claim 1 has been amended that the second frequency band for the second transmission signal and the second primary reception signal is different from the first frequency band for the first transmission signal and the first primary reception signal. However, claims 11 and 13 recite that both the first frequency band and the second frequency are the same, either 4G frequency band or 5G frequency band, which clearly is contradict with the amendment of claim 1.
Regarding claim 23, claim 23 depends from claim 22, which recites the working frequency band of both the first antenna in the first frequency band and the second antenna in the second frequency band comprises an upper frequency band, and the working frequency band of the additional antenna comprises both a downlink frequency band in the first frequency band and a downlink frequency band in the second frequency band. The claimed limitations of “a lower limit of the working frequency band of the first antenna” and “an upper limit of the working frequency band of the second antenna” recited in the claim are vague and indefinite because it is unclear whether the lower limit or the upper limit of the working frequency band of the first antenna or the second antenna is relate to the uplink frequency band, the lower frequency band, or both the uplink frequency band, the lower frequency band. See the discussion in paragraphs [0049, [0053], and/or [0056] of the specification.
Claims 2-5, 9-10, 12, 14, and 21-22 depend either directly or indirectly from claim 1, therefore they are also rejected.
Claims 7 and 8 depend either directly or indirectly from claim 6, therefore it is also rejected.
Claims 16 and 17 depend either directly or indirectly from claim 15, therefore they are also rejected.

   Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, and 15-16 are rejected under 35 U.S.C. 102(a)/(2) as being anticipated by CN 105553505A, hereinafter (“Song”). Applicant note the inventor’s name has been changed from Wang to Song in consistence with the name of the document listed in the PTO-892.
Regarding claim 1, Song discloses a radio frequency (RF) assembly (a carrier aggregation RF circuit 100) shown in Figure 1, comprising: a radio frequency transceiver module (an RF transceiver 10) configured to transmit and receive radio frequency signals; a first antenna (ANT1 50) configured to transmit a first transmission signal (TX1) in a first frequency band and receive a first primary reception signal (PRX1) in the first frequency band; a first duplexer (DUP1) having a first end connected with the radio frequency transceiver module and a second end connected with the first antenna, and configured to insulate the first transmission signal from the first primary reception signal; a second antenna (ANT2 60) configured to transmit a second transmission signal (TX2) in a second frequency band being different from the first frequency band (see at least the first paragraph on page 5) and receive a second primary reception signal (PRX2) in the second frequency band, wherein a working frequency band (B3) of the first antenna is different from a working frequency band (B1) of the second antenna; a second duplexer (DUP2) having a first end connected with the radio frequency transceiver module and a second end connected with the second antenna, and configured to insulate the second transmission signal from the second primary reception signal; an additional antenna (ANT3 70) configured to receive a first diversity reception signal (DRX1) in the first frequency band and a second diversity reception signal (DRX2) in the second frequency band (also see the first paragraph on page 5); and an additional filter (FT5) connected to the additional antenna and the radio frequency transceiver module respectively, and configured to filter the first diversity reception signal and the second diversity reception signal.
Based on the broadest interpretation of the claim, the LTE uplink frequency bands and the LTE downlink frequency bands used in Song’s first frequency band and second frequency band discussed in the first paragraph on page 5 may consider as LTE low frequency bands because medium and high frequency bands used for some communications systems are way over hundreds of GHz. 
Regarding claim 2, as shown in Figure 1, wherein the first end of the first duplexer (DUP1) comprises a first sub-end and a second sub-end, the first sub-end is connected to the radio frequency transceiver module (10) to transmit the first transmission signal, and the second sub-end is connected to the radio frequency transceiver module (10) to transmit the first primary reception signal.
Regarding claim 3, as shown in Figure 1, the RF assembly further comprising: a first amplifier circuit (PA1) having a first end connected to the radio frequency transceiver module (10) and a second end connected to the first sub-end of the first duplexer (DUP1) and configured to amplify the first transmission signal.
Regarding claim 4, as shown in Figure 1, wherein the first end of the second duplexer (DUP2) comprises a first sub-end and a second sub-end, the first sub-end is connected to the radio frequency transceiver module (10) to transmit the second transmission signal, and the second sub-end is connected to the radio frequency transceiver module (10) to transmit the second primary reception signal.
Regarding claim 5, as shown in Figure 1, the radio frequency assembly further comprising: a second amplifier circuit (PA3) having a first end connected to the radio frequency transceiver module (10) and a second end connected to the first sub-end of the second duplexer (DUP2) and configured to amplify the second transmission signal.
Regarding claim 6, claim 6 has been amended to include claim features similar to claim 1 stated above, for example, the additional antenna (ANT3 70) recited in claim 1 functioned as the third antenna recited in claim 6 configured to receive a first diversity reception signal (DRX1) in the first frequency band; and the additional filter (FT5) recited in claim 1 functioned as the first filter recited in claim 6 connected to the third antenna (ANT3 70) and the radio frequency transceiver module (10) respectively and configured to filter the first diversity reception signal.
Regarding claim 15, Song discloses an electronic device in Figure 2 comprising a main board (a communication terminal 200) and a radio frequency assembly (a carrier aggregation RF circuit 100) disclosed on the communication terminal (200), wherein the claimed features of the radio frequency assembly recited in the body of the claim are identical to the claimed elements of the radio frequency assembly recited in claim 1 for the same reasons described in claim 1 above.
Regarding claim 16, as shown in Figure 1, wherein the first antenna (ANT1 50) is configured to receive the first primary reception signal in the first frequency band (B3) and transmit the first transmission signal in the first frequency band, the second antenna (ANT2 60) is configured to receive the second primary reception signal in the second frequency band (B1) and transmit the second transmission signal in the second frequency band, the additional antenna (ANT3 70) is configured to receive the first diversity reception signal in the first frequency band and the second diversity reception signal in the second frequency band, and the radio frequency assembly is configured to implement dual connection communication in the first and second frequency bands or carrier aggregation in the first and second frequency bands. See the first paragraph discussed on page 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Luo et al. (CN 109672455 A), hereinafter “Luo”.
Regarding claim 7, as applied to claim 6 and shown in Figure 1, Song uses the third antenna (ANT3 70) and a switch (SW3) configured to receive the first through fourth diversity reception signals (DRX12, DRX34), and a first filter (FT5) connected to the third antenna (ANT3 70) and the radio frequency transceiver module (10) respectively and configured to filter the first diversity reception signal (DRX1), however, Song fails to show or teach a second filter (FT6) connected to a fourth antenna and the radio frequency transceiver module (10) respectively and configured to filter the second diversity reception signal. 
Luo illustrates alternative RF circuits in Figures 3b and 3c, for example, similar to Figure 1 of Song’s RF circuit, Figure 3c illustrates a single antenna that is being used for selecting three different frequency bands (high, mid, and low frequencies) by a switch. However, as shown in Figure 3b, Luo teaches that three separate antennas can be used to individual transmit/receive frequency band signals with the RF transceiver circuit.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Luo to modify Song’s RF circuit to include a plurality of independent antennas each is capable of receiving individual diversity receive signal with a different frequency band in order to independently receive diversity receive signals for better signal receptions.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Luo, as applied to claims 6 and 7, and further in view of Wu (CN 107769814 A), hereinafter “Wu”.
Regarding claim 8, as applied to claims 6 and 7, both Song and Luo fail to show or teach the radio frequency assembly further comprising a third amplifier circuit, wherein between each of the first filter, the second filter, the second sub-end of the first duplexer, and the second sub-end of the second duplexer and the radio frequency transceiver module, the third amplifier circuit is provided.
Wu further teaches that the invention shown in Figure 2 can improve diversity reception sensitivity of circuit structures including at least a first receiving band filter (60), a narrowband low-noise amplifier (LNA 30), a high performance filter (40), and an RF transceiver circuit (50).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Wu to modify Song’s RF circuit in each diversity channel to include a filter and/or an amplifier, such as a LNA, in order to filter out the frequencies outsides the first and second receive frequency bands and to amplify the low noise narrowband of the diversity receive signal in each channel to improve the reception of the receive signals.
Claims 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Regarding claims 9-14, as applied to claim 1, although Song does not explicitly show or teach, wherein the first antenna is configured to receive the first primary reception signal in a 4G frequency band and transmit the first transmission signal in the 4G frequency band, the second antenna is configured to receive the second primary reception signal in a 5G frequency band and transmit the second transmission signal in the 5G frequency band, and the additional antenna is configured to receive the first diversity reception signal in the 4G frequency band and the second diversity reception signal in the 5G frequency band, as recited in claims 9 and 17; wherein the radio frequency assembly is configured to implement dual connection communication in B20 and n28a frequency bands; the working frequency band of the first antenna is the B20 frequency band, the working frequency band of the second antenna is the n28a frequency band, and a working frequency band of the additional antenna covers at least a part of the B20 frequency band and a part of the n28a frequency band, as recited in claim 10; wherein the first antenna is configured to receive the first primary reception signal in a first 4G frequency band and transmit the first transmission signal in the first 4G frequency band, the second antenna is configured to receive the second primary reception signal in a second 4G frequency band and transmit the second transmission signal in the second 4G frequency band, and the additional antenna is configured to receive the first diversity reception signal in the first 4G frequency band and the first diversity reception signal in the second 4G frequency band, as recited in claim 11; wherein the radio frequency assembly is configured to implement dual connection communication in B20 and n28a frequency bands; the working frequency band of the first antenna is the B20 frequency band, the working frequency band of the second antenna is the n28a frequency band, and a working frequency band of the additional antenna covers at least a part of the B20 frequency band and a part of the n28a frequency band, as recited in claim 12; wherein the first antenna is configured to receive the first primary reception signal in a first 5G frequency band and transmit the first transmission signal in the first 5G frequency band, the second antenna is configured to receive the second primary reception signal in a second 5G frequency band and transmit the second transmission signal in the second 5G frequency band, and the additional antenna is configured to receive the first diversity reception signal in the first 5G frequency band and the second diversity reception signal in the second 5G frequency band, as recited in claim 13; and wherein the radio frequency assembly is configured to implement dual connection communication in B20 and n28a frequency bands; the working frequency band of the first antenna is the B20 frequency band, the working frequency band of the second antenna is the n28a frequency band, and a working frequency band of the additional antenna covers at least a part of the B20 frequency band and a part of the n28a frequency band, as recited in claim 14.
Song teaches that the first frequency band is B3 band for Long Term Evolution (LTE), comprising an uplink frequency section of 1710 MHz to 1785 MHz and the downlink frequency band 1805 MHz to 1880 MHz. The second frequency band is a B1 frequency band of LTE, comprising an uplink frequency band 1920 MHz to 1980 MHz and the downlink frequency band 2110 MHz to 2170 MHz. The third frequency band is a B39 frequency band of the LTE includes uplink/downlink frequency band 1880 MHz to 1920 MHz. The fourth frequency band is B41 frequency band of the LTE includes uplink/downlink frequency band 2496 MHz to 2690 MHz. Wang further teaches that the first frequency band, a second frequency band, the third frequency band and the fourth frequency band are not limited to the frequency ranges, which can also be of LTE B4 band, an B5 band, a B7 band, a B8 band, a B12 band, a B13 band, a B17 band, a B20 band, a B28 band, and so on. Accordingly, the carrier aggregation radio frequency circuit 100 also can be used for realizing carrier wave of B3 and B7, B3 and B20, B7 and B20, B8 and B20, B4 and B17, B4 and B13, B4 and B12, B5 and B12, B3 and B28, B1 and B8 frequency band aggregation. See paragraph 1 on page 5.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Song to optionally select the frequency bands for the first transmit signal (TX1), the first primary receive signal (PRX1), the second transmit signal (TX2), the second primary receive signal (PRX2), the first diversity receive signal (DRX1), and the second diversity receive signal (DRX2) in Song’s RF circuit to operate compatible frequency bands as needed in different channels in order to apply frequency bands according to IEEE standards.  

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. relates to a carrier radio frequency circuit including three separate antennas for transmitting and receiving radio frequencies in different frequency bands with a radio transceiver circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632